ORDER
This court’s decision in Evans & Sutherland Computer Corp. v. Utah State Tax Commission, 953 P.2d 435 (1998), affects the following three appeals currently pending before this court:
Summit County v. Utah State Tax Comm’n, Consolidated Case No. 960450 Hercules, Inc. v. Utah State Tax Comm’n, Case No. 960449
The Southland Corp. v. Utah State Tax Comm’n, Case No. 960457
Each of these are appeals of Tax Commission decisions in which this court has issued stays pending resolution of Evans & Sutherland. Those stays are hereby lifted and the parties are instructed to proceed to process their appeals in the ordinary course.